Citation Nr: 1819506	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for brain cancer, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1982 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his brain tumor is due to his exposure to contaminated water at Camp Lejeune.  See Statement in Support of Claim dated in October 2012.  
The Veteran stated that in the winter of 1991, he began having headaches and was unable to smell.  See Statement in Support of Claim dated in December 2012.  He eventually had a seizure and was taken to the emergency room.  He was sent for an MRI and was told that he had a brain tumor.  See id.  He further stated that he had surgery to remove the tumor.  See id.

The Veteran submitted a statement from his private physician, Dr. E., dated in December 2012.  Dr. E., who had been treating the Veteran for 18 years, confirmed the Veteran's grade one astrocytoma diagnosis.  The examiner opined that there is at least a 50 percent probability that the Veteran's brain cancer was related to chemical exposure while in the service.  The examiner further stated that the Veteran was stationed at Camp Lejeune where there was tainted water and other environmental toxins, which most likely contributed to his brain cancer.  See id.

In August 2013, the VA obtained an opinion from a VA examiner regarding the nature and etiology of the Veteran's brain cancer.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran was diagnosed with a grade one astrocytoma in 1992.  The examiner reasoned that since the Veteran neither lived nor worked on base at Camp Lejeune, his brain cancer cannot be attributed to exposure to contaminated water while stationed at Camp Lejeune.  

During active duty, the Veteran was stationed and worked at Marine Corps Air Station New River, North Carolina.  See DD Form 214.  The Boards notes that VA broadly defined service at Camp Lejeune as any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina.  Thus, the negative nexus opinion by the August 2013 VA examiner was based on an inaccurate factual premise that the Veteran lived outside Camp Lejeune.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that an addendum medical opinion is necessary to determine whether there is a nexus between the current diagnosis and his exposure to toxins at Marine Corps Air Station New River, North Carolina, which was also within Camp Lejeune.

As an ancillary matter, the Board notes that copies of the treatment records are not of record.  VA has a duty to assist includes reasonable efforts to obtain private medical records.  See 38 C.F.R. § 3.159.  On remand, outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA treatment records with the claims file.


2.  Contact the Veteran and request that he identify all private providers who have treated him for brain cancer and/or seizures, to include Dr. E., M.D.  After obtaining authorization, obtain any and all outstanding, non-duplicative records.  If the records are unavailable, document the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2017).

3.  Then, obtain an additional VA medical opinion from a qualified medical professional, to address the nature and etiology of his claimed brain cancer as a result of contaminated water exposure at Camp Lejeune during active duty.  The medical opinion should answer whether it at least as likely as not (a 50 percent or greater probability) that the Veteran's brain cancer is the result of contaminated water exposure at Camp Lejeune during service?  Why or why not?

For purposes of this opinion, the examiner should consider as an established fact that the Veteran served during active duty at Camp Lejeune.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  Adequate reasons and bases for any opinion must be provided. 

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


